DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 9-10, and 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morgenstern et al. (U.S. 9,490,520) as taught by Wu (WO2019/051448; for the purposes of this examination, references will be directed towards the US publication 2020/0287265), as further taught by NPL (2-Way Coaxial Splitter, https://www.amazon.com/gp/product/B07QPZSSGF/ref=ox_sc_act_title_1?smid=A2TMCEJ2C8SAEN&psc=1, Date First Available - April 17, 2019)
With respect to claim 1, Morgenstern discloses a coupler (See Figs. 1 and 6), in particular a resistive coupler, comprising a sum port and/or at least two dividing ports (see output ports 40 in Fig. 8), wherein all ports are at least partially arranged at or in a connector, wherein resistors (8, 12-13, and 18 in Fig. 1 and 8 and 18 in Fig. 8), which are adapted to sum and/or divide the incoming and/or outgoing signal (see note below), are arranged at or in the connector, wherein the connector comprises a central conductor (see Fig. 8 as well as 2 in Fig. 1), and wherein the central conductor is connected to the at least one dividing port (see col. 5, lines 9-15 and 25-30, col. 9, lines 6-11, and col. 10, lines 44-49). 
The Examiner asserts that a person having ordinary skill in the art understands that a directional coupler, such as the one disclosed by Morgenstern, for measuring signals on a coaxial line, has a port that would receive an input, or combined (i.e. sum), signal as well as having at least one port for decoupling (i.e. dividing) the signal. The 
Morganstern, however, fails to disclose that the sum port and/or at least two dividing ports are arranged on a substrate and that the central conductor is connected to the at least one dividing port in a flat manner.
Wu is an example within the art that teaches a directional coupler having a combined input (i.e. sum) port (12, Fig. 9A), an output port (14, Fig. 9A), and a tapped (i.e. divided) signal port (16, Fig. 9A). Additionally, Wu teaches that the coupler arrangement is arranged on a substrate (44, Fig. 9A). 
Wu, however, is not explicit on the locations of the ports within the substrate.
The NPL, on the other hand, teaches a coaxial power divider wherein the combined port as well as the individual RF ports are all arranged directly on a substrate in a flat manner (see page 1 of the NPL).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the coupler of Morganstern, so as to have the ports arranged on a substrate in a flat manner, as taught by Wu and the NPL, so as to increase the applicability of the coupler in various different environments while also increasing the ease in which resistive and capacitive decoupling techniques are employed within the connector.
With respect to claim 2, Morgenstern discloses the coupler according to claim 1, wherein the resistors are ceramic resistors (col. 9, lines 63-65) and/or wherein at least two resistors comprise a common ceramic substrate (22, Fig. 2A and 8, is formed as a ring, see Fig. 2B, on which resistors 18 are mounted). 
With respect to claim 3, the combined teachings of Morgenstern, Wu, and the NPL fail to teach that at least one of the resistors comprises a thin-film resistive element.
However, the Examiner asserts that thin-film resistors are a commonly-used type of resistor. As such, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the resistors used in Morgenstern as to be thin-film resistors based on the desired properties of the resistors in the application of a coupler, such as improved electrical tolerances.
With respect to claim 4, and in view of the obvious modification as noted above with respect to claim 1, the combined teachings of Morgenstern, Wu, and the NPL disclose the coupler according to claim 3, wherein the connector is a coaxial connector comprising a shell (21, Fig. 8 of Morgenstern) and a dielectric material (see how the central conductor 18 is mounted on substrate bridge 52 in Fig. 9B of Wu) configured to separate the shell from the central conductor.
With respect to claim 5, Morgenstern discloses the coupler according to claim 4, wherein the shell is divided in a length direction to an isolated shell section (see left-most section 21 in Fig. 8) and a shell section connected to a body of the connector whereby performing a divided section (see right-most section 21 in Fig. 8).
With respect to claim 6, and in view of the obvious modification as noted above with respect to claim 1, the combined teachings of Morgenstern, Wu, and the NPL disclose the coupler according to claim 4, wherein at least one part of the shell is connected to ground (see Fig. 1 of Morgenstern) and another part of the shell is connected to the substrate (see substrate 44 in Fig. 9B of Wu).
With respect to claim 7, Morgenstern discloses the coupler according to claim 2, wherein the common ceramic substrate (22, Fig. 8) is arranged within a divided section of the shell. See on the right-most shell section 21 in Fig. 8.
With respect to claim 9, and in view of the obvious modification as noted above with respect to claim 1, the combined teachings of Morgenstern, Wu, and the NPL disclose the coupler according to claim 4, wherein the central conductor is connected to one of the dividing ports (16, Fig. 9A of Wu) on the substrate (see 44 in Fig. 9A of Wu).
With respect to claim 10, Morgenstern discloses the coupler according to claim 2, wherein the common ceramic substrate (22, Figs. 2A and 8) is penetrated by the central conductor of the connector (see Fig. 8).
With respect to claim 12, and in view of the obvious modification as noted above with respect to claim 1, the combined teachings of Morgenstern, Wu, and the NPL disclose the coupler according to claim 1, wherein the connector is placed in a recess area (of the substrate.
With respect to claim 12, the combined teachings of Morgenstern and Johnson disclose the coupler according to claim 1, wherein the conductor is connectable to an additional means (this is seen merely by the ports present in both Morgenstern and Johnson).
However, the combined teachings of Morgenstern and Johnson fail to disclose that the connector is placed in a recess area of the substrate (see 44 in Fig. 9A; also see Fig. 9B of Wu).
With respect to claim 13, and in view of the obvious modification as noted above with respect to claim 12, the combined teachings of Morgenstern, Wu, and the NPL disclose the coupler according to claim 1, wherein at least one ferrite-bead (23, Fig. 9A of Wu) is arranged on or around the connector.
With respect to claim 14, and in view of the obvious modification as noted above with respect to claim 12, the combined teachings of Morgenstern, Wu, and the NPL disclose the coupler according to claim 13, wherein the substrate comprises a recess area configured to receive at least one of the ferrite-beads and/or wherein the connector comprises a circular slot adapted to integrate at least one of the ferrite-beads. See Figs. 9A-9B of Wu.
With respect to claim 15, and in view of the obvious modification as noted above with respect to claim 12, the combined teachings of Morgenstern, Wu, and the NPL disclose the coupler according to claim 13, wherein the at least one ferrite-beads is penetrated by the central conductor of the connector (see Figs. 9A and 9B of Wu) and by the shell conductor (21, Fig. 8 of Morgenstern) of the connector.

Allowable Subject Matter
Claims 8 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Per claim 8, the prior art neither anticipates nor renders obvious the claimed subject matter because it fails to teach the unique structure of the shell of the connector is fixed to a reference-signal plane of the substrate, and/or wherein a body of the connector and the shell connected to the body of the connector are fixed to a reference-signal plane of the substrate.
Per claim 11, the prior art neither anticipates nor renders obvious the claimed subject matter because it fails to teach the unique structure of at least one of the resistive elements are arranged circularly with respect to the central conductor of the connector and/or wherein at least one of the resistive elements is formed as at least one segment of a circle with respect to the central conductor.

Response to Arguments
Applicant's arguments filed 6/7/2021 have been fully considered but they are not persuasive.
Regarding claim 1, the Applicant argues that “Morgenstern completely teaches away from a coupler suitable for summing and/or dividing incoming signals.” The Examiner disagrees. First, the Examiner points out that neither “a sum port” nor “at least two dividing ports” are positively claimed. The “or” clause merely requires that one of the two alternatives be present in the prior art. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Second, the Examiner argues that the use, or lack thereof, of certain terminology in the prior art does not preclude the device from performing the claimed functions. The Examiner asserts that a person having ordinary skill in the art understands that a directional coupler, such as the one disclosed by Morgenstern, for measuring signals on a coaxial line, has a port that would receive an input, or combined (i.e. sum), signal as well as having at least one port for decoupling (i.e. dividing) the signal. Col. 5, lines 9-15 and 25-30, col. 9, lines 6-11, and col. 10, lines 44-49 disclose the use of decoupling (i.e. dividing) ports.
Next, the Applicant argues that “The directional coupler of Morgenstern is disclosed in a manner that the voltage to be measured and the measuring voltage derived therefrom into the measuring port have a ratio of 1000:1. Furthermore, the coupling of Morgenstern’s directional coupler is based on a mismatch leading to an increase of VSWR. The mismatch is responsible for generating a derived measuring voltage on the measuring port.” The Examiner asserts that this disclosure by Morganstern is not relevant to the claims, as presented. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Again, the Applicant argues that “any summing of signals fed into at least two ports is not disclosed.” The Examiner again notes that the claims do not positively require a sum port.
Lastly, the Applicant argues that Morgenstern” fails to disclose or suggest a coupler, wherein the sum port and/or the dividing port is placed on the same substrate. Furthermore, Morgenstern is completely silent about a central conductor connected to the at least one dividing port on the substrate in a flat manner.” The arguments are considered moot in view of the new references used in the rejection of claim 1, above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 dated 3/30/2021 as well as the one attached to this Office Action.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. The Examiner notes that although Morganstern was relied upon in the previous non-final rejection, the claim amendment, “wherein the central conductor is connected to the at least one dividing port in a flat manner” is what has specifically necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T DZIERZYNSKI whose telephone number is (571)272-5161.  The examiner can normally be reached on Monday - Friday, 10 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW T DZIERZYNSKI/Examiner, Art Unit 2833                                                                                                                                                                                                        

/EDWIN A. LEON/Primary Examiner, Art Unit 2833